FILED
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT’ ©! OF NEBRASKA
FOR THE DISTRICT OF NEBRASKA?j79 HAR 13 PH [:36

OFFICE OF THE CLERK
IN RE: CONTINUANCES DUE TO
NOVEL CORONAVIRUS AND COVID- GENERAL ORDER NO. 2020-04
19 DISEASE.

 

The ongoing situation created by the spread of the novel coronavirus first
detected in China, and the resulting outbreak of respiratory disease COVID-19 in
Nebraska, has reached the point where court operations are affected. There are now
several diagnosed cases in the District of Nebraska, and while many people who
contract the virus are only mildly affected, others are at higher risk of serious or fatal
illness. Many of those at higher risk are involved in court proceedings. And slowing
the transmission of the virus in the community is an important part of mitigating the
impact of the disease on vulnerable individuals and reducing the immediate burden
on the health care system.

The Court maintains a robust capacity for conducting business remotely, and
many court operations can and will continue unimpeded. But obviously, not all of the
Court's work can be completed at a distance. In particular, the need for in-court
hearings must be balanced against the risk associated with such contact, and jury
proceedings are inadvisable in the current environment. "The American tradition of
trial by jury, considered in connection with either criminal or civil proceedings,
necessarily contemplates an impartial jury drawn from a cross-section of the
community." Thiel v. S. Pac. Co., 238 U.S. 217, 220 (1946). But that very cross-
section—drawing together diverse members of the community—is against the best
guidance of public health officials. Moreover, even assuming that the Court could
draw a willing and able venire and try a case to submission, there is presently no way
to assure that the jury's deliberations are unaffected by conflicting health and safety

concerns. Accordingly,
IT IS ORDERED:

1. All civil and criminal matters scheduled for a jury trial to commence
during the month of March 2020 before any judge in the District of
Nebraska are continued pending further order of the Court. Other in-
court hearings shall remain scheduled unless continued, on a case-by-
case basis, by the district, magistrate, or bankruptcy judge. As provided
by General Order 2020-03, the parties shall promptly notify one another
and the Court if they have cause to believe that any such hearing cannot

be held in a manner consistent with public health guidelines.

2. All grand jury proceedings that are scheduled in the District of
Nebraska during the month of March 2020 are continued pending
further order of the Court.

3. Because of the Court's inability to safely call and retain an adequate
cross-section of jurors, and the effect of following public health
recommendations on the availability of clients, counsel, and court staff
to be present in the courtroom, the Court specifically finds that the ends
of justice served by continuing all criminal proceedings outweigh the
best interests of the public and any defendant's right to a speedy trial,
and the period of delay occasioned by the continuances implemented by
this General Order are excluded under the Speedy Trial Act pursuant to
18 U.S.C. § 3161(h)(7){A). The failure of any defendant to object to this
General Order will be deemed a waiver of any right to later claim the

time should not have been excluded under the Speedy Trial Act.

4. Case progression deadlines in civil cases shall remain provisionally set,
pending any case-specific adjustments to be made on motion from the
parties or on the Court's own motion. Parties are encouraged to explore

conducting discovery through means that avoid unnecessary travel or

-2-
personal contact, such as telephonically or through videoconferencing.
Any dispute over whether discovery can be effectively accomplished in a
manner consistent with applicable public health guidelines may be
referred to the Magistrate Judge for resolution, specifically subject to

the consultation requirements of NECivR 7.1(4)).

5. While some court employees may be assigned to work remotely, the
District's courthouses shall remain open, electronic filings will be
processed, and the intake desk shall remain available for non-electronic
filings. Staff in judge's chambers and the Clerk's Offices for the District
Court and Bankruptcy Court will be available by telephone and email,
and mail will be received. The public and the practicing bar are
encouraged to continue using court services while following all

applicable public health guidelines.

6. The Court will vacate, extend, or amend this General Order no later

than March 31, 2020.

Dated this 138th day of March, 2020.

BY THE COURT:

 

n M. Gerrard
ief United States District Judge
